DETAILED ACTION 
Allowable Subject Matter

1. Claims 12-25 are allowed.
2. The following is an examiner's statement of reasons for allowance: The
prior art, taken alone or in combination, does not teach or fairly suggest at this time: 

A motor vehicle with a drive battery, comprising: a drive battery housing which accommodates the drive battery, the drive battery housing being arranged on and fastened to a floor structure of a vehicle body of the motor vehicle, wherein the drive battery housing comprises a lateral, outer housing carrier structure which is arranged below side sills of the vehicle body such that a first collision load path in a vehicle transverse direction, which first collision load path is configured by way of the side sills and the floor structure of the vehicle body, and a second collision load path in the vehicle transverse direction, which second collision load path is configured substantially only by way of the drive battery housing, are substantially separate from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618